DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 07/26/21, with respect to claims 1, 3-4, 6-8, 10-17, and 21-28 have been fully considered and are persuasive. More specifically, the applicant explicitly pointed out that the prior arts Fojtik in view of Murakami fail to disclose the window permitting a portion of a tendon to enter the stripping tube as claimed. 
However, the examiner has updated the search and found the application is not yet in a position for allowance because a new ground of rejection has been established and does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
In regards to the objection of claim 6 indicated in the office action mailed 7/20/21, the examiner has carefully reviewed claim 6 and has considered the argument persuasive. Therefore, the objection of claim 6 is withdrawn accordingly.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Re. claim 1, lin. 11-12, the limitation “the outer diameter of the stripping tube at the distal end of the shaft” should be changed to “[[the]]an outer diameter of the stripping tube at the distal end of the shaft” and the limitation “the outer diameter of the stripping tube at a point spaced-apart proximally from the distal end of the shaft” should be changed to “[[the]] an outer diameter of the stripping tube at a point spaced-apart proximally from the distal end of the shaft.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 8, 13, 21-24, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dietz et al, US20070167736A1, herein “Dietz”. 
Re. claim 1, Dietz discloses a surgical device, comprising: 
a shaft 1222 (Fig. 26, as shown in Capture 1 below) including a stripping tube adjacent a distal end of the shaft 1222 (as shown in Capture 1), wherein the stripping tube includes a window 1221 ([0151]) permitting a portion of a tendon to enter the stripping tube ([0151], window 1221 is an open end which is fully capable of permitting a portion of a tendon to enter the stripping tube), wherein the shaft 1222 includes a cutout proximal of the window (as shown in Capture 1) and configured such that that the portion of the tendon exits the shaft by extending through the cutout (Capture 1, the cutout is fully capable of allowing the tendon exits the shaft); and
a cutter 1224 moveable distally toward the distal end of the shaft to sever the tendon such that the portion of the tendon extending through the cutout is separated from a remainder of the tendon by pinching the portion of the tendon between a distal edge of the cutter 1220 and a proximal edge of the stripping tube 1202 (Fig. 26, [0151]-[0152], the cutter 1224 having a blade 1220 and the stripping tube having a proximal edge of the stripping tube 1202, Fig. 26. The structures of the blade and the proximal edge of the stripping tube allow the device to perform the functions of separating the tendon by pinching a portion of the tendon as claimed), 
wherein an outer diameter of the stripping tube is tapered such that the outer diameter of the stripping tube gradually reduces toward the distal end of the shaft and such that the outer diameter of the stripping tube at the distal end of the shaft is less than the outer diameter of the stripping tube at a point spaced-apart proximally from the distal end of the shaft (See Capture 2).

    PNG
    media_image1.png
    301
    514
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    404
    360
    media_image2.png
    Greyscale

Re. claim 4, Dietz further discloses wherein an inner diameter of the stripping tube intersects a central axis of the shaft such that the inner diameter of the stripping tube is circular in cross-section (See Capture 3 below).

    PNG
    media_image3.png
    239
    547
    media_image3.png
    Greyscale

Re. claim 6, Dietz further discloses wherein the cutter 1224 is disposed circumferentially (Fig. 26).
Re. claim 8, Dietz further discloses wherein the distal edge of the cutter 1220 is tapered (Fig. 26).
Re. claim 13, Dietz further discloses wherein the stripping tube (Capture 1) and cutter 1224 are disposed about a common axis (Fig. 26).
Re. claim 21, Dietz further discloses wherein the distal end of the shaft is coextensive with a distal edge of the stripping tube (See Capture 4), and the window 1221 is defined by the distal edge of the stripping tube (See Capture 4) (as showing in Fig. 26 or Capture 4, the distal end of the shaft is coextensive with a distal edge of the stripping tube).

    PNG
    media_image4.png
    437
    670
    media_image4.png
    Greyscale

Re. claim 22, Dietz further discloses wherein the proximal edge of the stripping tube 1202 is defined by a distal edge of the cutout (as shown in Capture 1, the proximal edge of the stripping tube is defined by the distal edge of the cutout).
Re. claim 23, Dietz further discloses, wherein: 
the surgical device is configured such that the portion of the tendon enters the stripping tube in a direction substantially parallel to a central axis of the shaft, and 
the surgical device is configured such that the portion of the tendon exits the shaft by extending through the cutout in a direction non-parallel to the central axis of the shaft (Dietz’s device discloses all the structure of the surgical device in the instant application – See rejection of claim 1. As a result, the device of Dietz is fully capable to perform the same functions as claimed since this limitation is a recitation of intended use).
Re. claim 24, Dietz further discloses wherein: 
a distal edge of the stripping tube coextensive with a distal end of the shaft defines the window (as shown in Capture 4 above), and 
a superior surface of the shaft 1222 defines the cutout (as shown in Capture 1).
Re. claim 26, Dietz further discloses wherein an outer diameter of the cutter 1224 (outer diameter of the cutter 1224, Fig. 26) is substantially the same as an inner diameter of the stripping tube, and permits movement of the cutter within the stripping tube (the inner diameter of stripping tube) (as shown in Fig. 26, the cutter has substantially the same as the inner diameter of the stripping tube but still allows the cutter to be inserted inside the stripping tube).
Re. claim 27, Dietz further discloses wherein the stripping tube exhibits a common inner diameter at the distal end of the shaft and at the point spaced-apart proximally from the distal end of the shaft (Capture 5).

    PNG
    media_image5.png
    371
    564
    media_image5.png
    Greyscale

Re. claim 28, Dietz further discloses wherein the distal end of the shaft is coextensive with a distal-most edge of the stripping tube (CAPTURE 6).

    PNG
    media_image6.png
    333
    556
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Douvas et al., US3990453, herein “Douvas”.
Re. claim 3, Dietz is silent wherein a distal edge of the stripping tube comprises a plurality of serrations.
However, Douvas teaches a similar device 122/124 (Fig. 9), in the same field of endeavor, which is a surgical device for cutting a tissue. The device 122/124, includes a shaft 124 which includes a stripping tube 122, wherein the shaft has a window (window formed around 134/132), and a cutout 128, and a cutter 140 which passes through the shaft. The stripping tube 122 having plurality of serrations 132 as an improvement to the cutting tip which is adapted to core fragment tissue to assist in the separation and removal thereof (Col. 1, lin. 25-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stripping tube of the Dietz’s device to include the serrations of the stripping tube as taught and suggested by Douvas in order to improve the cutting tip of the stripping tube to core fragment tissue to assist in the separation and removal thereof.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Truckai et al., (US20150105791), herein “Truckai”.
Re. claim 7, Dietz is silent about wherein: the cutter includes a frustoconical recess defined by an inner diameter, and the inner diameter is tapered such that the inner diameter gradually reduces from the distal edge of the cutter moving proximally.
However, Truckai teaches a similar device having an outer sleeve 115 that includes a cutout 118 and a rotatable inner cutting sleeve 125 (Fig. 4) in order to enhance cutting or resection of tissue by the inner cutting sleeve as it is reciprocated ([0005]). Wherein the cutting sleeve 125 has a frustoconical recess 128 (Fig. 4) which is defined by an inner diameter, and the inner diameter is tapered and gradually reduces from the distal edge of the cutter moving proximally.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cutter of the Dietz’s device with the inner cutting sleeve as suggested and taught by Truckai, since the replacement would have yielded predictable results, namely, a manner of cutting a tissue using rotational motions. Therefore, the simple substitution of one known element for another producing a predictable result renders the claim obvious. KSR, 550 U.S. at,1 82 USPQ2d at 1396.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz’s first embodiment (Fig. 26) in view of the second embodiment (Fig. 20).
Re. claim 10, Dietz’s first embodiment discloses the distal edge 1220 of the cutter is tapered (See Fig. 26), but does not explicitly discloses wherein the proximal edge of the stripping tube is tapered and the distal edge of the cutter is tapered.
However, Dietz’s second embodiment discloses a similar shaft and stripping tube wherein the stripping tube includes a proximal edge 881 which is tapered. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal edge of the stripping tube in Dietz’s first embodiment to include the tapered edge as taught and suggested in Dietz’s second embodiment, since the modification would have yielded predictable results, namely, a manner of KSR, 550 U.S. at, 1 82 USPQ2d at 1396.
Re. claim 11, Dietz’s first embodiment discloses wherein the distal edge of the cutter includes at least one serration (Fig. 26 shows the tip of the cutter has a serration shape (pointy shape).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dietz’s first embodiment in view of Dietz’s second embodiment further in view Oostman et al., (US20150032129A1), herein “Oostman”.
Re. claim 12, Dietz’s both embodiments are silent about wherein the at least one serration is a single serration substantially symmetrical about a centerline of the surgical device when the shaft is viewed from a superior perspective, and wherein the single serration is the only serration of the cutter.
However, Oostman teaches a similar device having an outer tube 646 and movable and rotatable inner cutter 644 (Fig. 42A) wherein the inner cutter 644 includes a single serrated tooth (as shown below Fig. 42A, a single serration that is symmetrical about a centerline of the device) in order to sever the tissue [0110] and [0180]). The single serrated tooth of cutter 644 of Fig. 42A is similar to the single serrated tooth 132 in Fig. 7A-D, wherein the serrated tooth having a blunted distal end (formed by the edges 136) so that the cutter can easily being inserted into the tissue (forward-plunging) and cut the tissue (by rotation the tip, the sharp edges will perform the cutting motion) if it is desired ([0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cutter of the Dietz’s device with the inner cutter that has a rotatable single serrated tooth as suggested and taught by Ootsman in order to penetrate and cut a desired tissue.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz’s first embodiment (Fig. 26) in view of Dietz’s third embodiment (Fig. 32).
Re. claim 14, Dietz further discloses wherein the cutter 1224, but Dietz’s first embodiment does not explicitly disclose the cutter is configured to rotate about the common axis as the cutter moves axially relative stripping tube.
However, Dietz’s third embodiment discloses a similar cutter 1324 which is similar to the cutter 1224 except the cutter 1324 is rotatable around the stripping tube of the shaft 1322 while it’s being inserted inside the stripping tube (translated axially). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cutter of the Dietz’s first embodiment with the rotatable cutter as taught and suggested by Dietz’s third embodiment, since the replacement would have yielded predictable results, namely, a manner of cutting a tissue using rotational motions. Therefore, the simple substitution of one known element for another producing a predictable result renders the claim obvious. KSR, 550 U.S. at, 1 82 USPQ2d at 1396.
Re. claim 15, Dietz’s first embodiment does not explicitly discloses wherein the stripping tube is configured to rotate about the common axis as the stripping tube moves axially relative to the cutter.
However, Dietz’s third embodiment discloses a similar cutter 1324 which is similar to the cutter 1224 except the cutter 1324 is rotatable around the stripping tube of the shaft 1322 which also means that the stripping tube is relatively rotated and translated axially by the cutter 1324 about their common axis. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cutter of the Dietz’s first embodiment with the rotatable cutter as taught and suggested by Dietz’s third embodiment, since the replacement would have yielded predictable results, namely, a manner of cutting a tissue using rotational KSR, 550 U.S. at, 1 82 USPQ2d at 1396.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Carrillo, Jr. et al., (US20110224575A1), herein “Carrillo, Jr.”.
Re. claim 16, Dietz is silent about wherein the cutter includes a helical slot receiving a pin, the pin and helical slot interacting such that axial movement of the cutter results in rotation of the cutter. 
However, Carrillo, Jr. teaches a similar device having an outer sleeve and a movable inner needle/cutter wherein the inner cutter shares the same common axis with the outer sleeve. The inner cutter includes a helical slot (helical slot 218) receiving a pin (pin 220, Fig. 2), the pin and helical slot interacting such that axial movement of the cutter results in rotation of the cutter ([0018], lin. 4-14, the needle/cutter 202 contains a helical slot 218, and the outer shaft 206 houses a pin 220; lin. 17-20, the needle 202 is rotated into and out of the outer shaft 206 via the engagement between the pin 220 and the helical slot 218, meaning that the needle rotates axially into and out of the outer shaft). The advancement of Carrillo, Jr’s device is its rotating mechanism between the outer sleeve and the inner needle/cutter so that the inner cutter/needle 202 be easily translate within the outer sleeve without rotations selectively to reduce trauma during the medical procedure if it is desired ([0019]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cutter of the Dietz’s with the movable inner cutter having a helical slot 218 that receiving a pin 220 as suggested or taught by Carrillo, Jr., so that the inner cutter could be selectively rotate or translate axially within the outer sleeve 206 to reduce trauma to the tissue during the medical procedure to remove and harvest veins.
Re. claim 17, Dietz is silent about a handle and a trigger adjacent to the handle, the trigger coupled to the cutter such that activation of the trigger causes the cutter or the stripping 
However, Carrillo, Jr. further teaches a similar device having an outer sleeve and a movable inner needle/cutter wherein the inner cutter shares the same common axis with the outer sleeve, wherein the device further includes a handle (handle 330 -Fig. 3) and a trigger (actuator 318) adjacent to the handle, the trigger coupled to the cutter such that activation of the trigger causes the cutter or the stripping tube to move distally relative to the stripping tube or cutter ([0020], lin. 4-6, actuator 318 applies an axially directed force proximally and distally to the inner cutter 202), respectively; and a lock assembly configured to selectively prevent activation of the trigger ([0020], lin. 13-14, the actuator 318 could include any known locking mechanism to maintain the actuator in a desire position, meaning it could perform a selectively prevent activation of the actuator). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dietz to include a handle, a trigger, and a locking mechanism as suggested or taught by Carrillo, Jr., so that the handle and trigger could provide a force to the outer shaft and inner cutter between the engaged and disengaged positions and maintain a desired position of the trigger during the medical procedure to remove and harvest veins.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Murakami et al., US20100069944A1, herein “Murakami”.
Re. claim 25, Dietz further discloses wherein the outer diameter of the stripping tube is tapered (as shown in Capture 2), but Dietz does not explicitly disclose the outer diameter of the stripping tube has a distal edge of the stripping tube which is a sharp edge.
However, Murakami discloses a similar device wherein the stripping tube has a distal edge 511 (Fig. 9) which is tapered and sharp in order to cut a tendon ([0114]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal edge of the stripping tube of the Dietz’s device to have the sharpened distal edge as taught and suggested by Murakami in order to cut a tissue.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


UYEN N. VO
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771